Citation Nr: 0510357	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  00-03 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for the purpose of establishing entitlement 
to service-connected burial benefits.  


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to December 
1960; he died in July 1999, and the appellant is the 
veteran's sister.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
RO.  

In October 2001, the Board remanded the case to the RO in 
order to afford the appellant a personal hearing before a 
Member of the Board (now referred to as a Veterans Law 
Judge).  

In a July 2003 letter, the RO notified the appellant of a 
Board hearing scheduled in August 2003; however, she failed 
to appear.  

In October 2003, the Board remanded this matter for further 
development of the evidence and other procedural action.  


FINDINGS OF FACT

1.  During service, the veteran suffered from an infection of 
the right thumb.  In May 1995, the veteran was granted 
service connection for right ulnar nerve palsy affecting the 
right upper extremity as a result of infection and injury 
incurred in service and residuals of a fracture of the right 
fifth metacarpal.  A 50 percent evaluation was in effect at 
the time of the veteran's death.  

2.  The veteran died in July 1999.  The certificate of death 
indicates that acute respiratory arrest due to severe chronic 
obstruction lung disease was the immediate cause of the 
veteran's death.  Pneumonia and lung cancer were also listed 
as significant conditions contributing to death but not 
resulting in the underlying cause.  

3.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the veteran's demise.  

4.  The veteran did not die while admitted to a VA medical 
facility; nor is he buried in a National cemetery.  

5.  The appellant made a timely submission of the required 
claim form and receipt evidence showing payment in excess of 
$450.00 for the veteran's burial and internment allowance 
expense.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
substantially or materially contribute in producing the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2004).  

2.  Increased service-connected burial benefits are not 
payable.  38 U.S.C.A. §§ 2302, 2303, 2307, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.1600, 3.1601 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the appellant's claim.  The Board is unaware 
of, and the appellant has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The appellant, moreover, has 
been accorded ample opportunity to present evidence and 
argument on her behalf.  The Board notes that the appellant 
either cancelled or failed to report without advance notice 
to two hearings scheduled in connection with her claim.  

Further, by December 1999 Statement of the Case and the June 
2003 and March 2004 letters, the appellant has been notified 
of the evidence needed to establish the benefit sought, and 
she has been advised via the foregoing letters regarding her 
and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the appellant has been satisfied.  

The Board notes that the appellant did not respond to the 
RO's March 2004 letter asking that she provide certain 
material and information.  In March 2004, the Social Security 
Administration responded to a VA request for medical records 
indicating that a thorough search for such records was not 
successful.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the appellant.  


Factual Background 

The veteran died in July 1999, and his death certificate 
lists the immediate cause of death as acute respiratory 
arrest due to or as a consequence of severe chronic 
obstructive lung disease.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause were pneumonia and lung cancer.  An autopsy was not 
performed.  

At the time of the veteran's death, he was service-connected 
for right ulnar nerve paralysis and residuals of a fracture 
of the right 5th metacarpal (major hand), evaluated as 50 
percent disabling.  

The appellant claims that she is entitled to payment of 
service-connected death burial allowance, on the basis that 
the veteran's cause of death was related to his military 
service.  (The claims file shows that payment of nonservice-
connected burial benefits was authorized.)  

The appellant notes that the veteran had been service-
connected for right ulnar nerve palsy as the result of an 
infection of staphylococcus ("staph") aureus coagulate 
positive, hemolytic type, during service.  She cites to the 
opinion of a VA examiner in April 1995, who indicated that 
the veteran's staph infection was very difficult to 
completely eradicate.  

The appellant maintains that the veteran suffered episodes of 
pneumonia due to staphylococcus infections on numerous 
occasions (she did not identify dates) and that the pneumonia 
that was a contributing factor in his death in that it failed 
to respond to antibiotics.  In sum, she claims that the 
veteran contracted an incurable staph germ in service, which 
was impossible to "de-fuse" and ultimately contributed to his 
death.  

The veteran was a patient at the Bluefield Regional Medical 
Center at the time of his death in July 1999.  The terminal 
hospital records are not contained in the claims file as the 
appellant did not complete and return a release form 
authorizing the RO to obtain her brother's medical records.  

The record does contain July 1989 medical records from 
Heritage Hospital reflecting treatment for the right ulnar 
nerve.  The electrodiagnostic studies were consistent with 
right double crush syndrome.  

An August 1989 medical notation reflected diagnoses of 
emphysema and diabetes mellitus.  

An April 1995 VA medical examination report reflects a 
diagnosis of a history of a right thumb infection with right 
upper extremity residuals to include removal of nerve tissue 
and probable transplantation of the right ulnar nerve in 
1989; numbness in the right small, ring, and index fingers; 
and weakness of grip in those fingers.  The radiologic 
studies conducted in conjunction with the examination 
revealed a right upper lobe lung mass and possible cancer of 
the right lung.  The veteran was informed and advised to seek 
treatment.  

In July 1995, an X-ray study revealed an impression of right 
basilar infiltrate.  A November 1995 VA notation indicated 
resolved right lower lobe pneumonitis with some residual 
scarring on a background of chronic obstructive pulmonary 
disease (COPD).  

An April 1996 private medical examination report revealed a 
medical history significant for diabetes mellitus, COPD and a 
remote history of gonorrhea.  The examiner diagnosed a 
history of right ulnar neuropathy at the elbow and clinical 
sensory neuropathy with a history of erectile dysfunction.  

In January 1997, a vague nodular density was seen in the 
periphery of the right upper lobe.  In September 1998, an X-
ray study revealed a lung nodule above a background of 
emphysematous COPD changes.  The report reflected that 
malignancy should be considered.  

The veteran died in July 1999 at Bluefield Regional Medical 
Center in Bluefield, Virginia and was buried at Grandview 
Cemetery in Bluefield.  The appellant submitted a bill from 
the Dudley Memorial Mortuary located in Bluefield totaling 
$4,208.00.  

In September 1999, the RO determined that the appellant was 
entitled to $450.00 in burial benefits and indicated that a 
decision was pending regarding entitlement to increased 
allowance for service-connected death.  The $450.00 consisted 
of $300.00 for the burial allowance and $150 for plot or 
internment allowance.  

By October 1999 decision, the RO denied service connection 
for the cause of the veteran's death.  That month, the RO 
denied entitlement to service-connected burial benefits.  


Law and Regulations

Service connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2004).  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  



Service connection for cause of death

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused substantially or materially 
contributed to cause death.  A service-connected disability 
is one which was incurred in or aggravated by active service, 
one which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  Id.  


Burial benefits

If a veteran dies as a result of a service-connected 
disability or disabilities, an amount as designated by law 
and regulation may be paid toward the veteran's funeral and 
burial expenses, including the cost of transporting the body 
to the place of burial.  If a veteran's death is not service-
connected, an amount not to exceed the amount specified by 
law and regulation may be paid toward the veteran's funeral 
and burial expenses including the cost of transporting the 
body to the place of burial, provided that, at the time of 
death, the veteran was in receipt of pension or compensation.  
See 38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600.  

"Compensation" means a monthly payment made by VA to a 
veteran because of service-connected disability, or to a 
surviving spouse, child, or parent of a veteran because of 
the service-connected death of the veteran.  See 38 U.S.C.A. 
§ 101 (West 2002); 38 C.F.R. § 3.4 (2004).  

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  See 38 C.F.R. §§ 3.1600(a), 
(b).  A burial allowance is payable under certain 
circumstances to cover the burial and funeral expenses of a 
veteran and the expense of transporting the body to the place 
of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  

For the purposes of the plot and interment allowance, plot or 
burial plot means the final disposal site of the remains.  
Interment expenses are those costs associated with the final 
disposition of the remains and are not confined to the acts 
done within the burial grounds but may include the removal of 
bodies for burial or interment.  38 C.F.R. § 3.1601(a)(3).  

The evidence required to complete a claim for the burial 
allowance and the plot or interment allowance must be 
submitted within 1 year from date of the VA request for such 
evidence.  In addition to the proper claim form the claimant 
is required to submit: (1) a statement of account, which is 
preferably on funeral director's or cemetery owner's billhead 
showing name of the deceased veteran, the plot or interment 
costs, and the nature and cost of services rendered, and 
unpaid balance; (2) receipted bills, which must show by whom 
payment was made and show receipt by a person acting for the 
funeral director or cemetery owner; and (3) proof of the 
veteran's death.  38 C.F.R. § 3.1601(b).  

In cases where the veteran's death is not service-connected, 
benefits for the burial and funeral expenses in the maximum 
amount of $300.00 are payable if the deceased veteran was in 
receipt of compensation or pension at the time of his death.  
In addition, if the eligible veteran was not buried in a 
national cemetery, an additional $150.00 is payable for a 
plot allowance.  38 U.S.C.A. §§ 2302(a), 2303(b), 2307; 38 
C.F.R. § 3.1600.  

In cases where the veteran's death is not service-connected 
but the veteran dies while properly hospitalized in a VA 
hospital, payment of burial expenses as specified in 38 
U.S.C. § 2303(a) and additional payment for the reimbursement 
of the costs of transportation may also be made.  38 C.F.R. § 
3.1600(c).


Standard of review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2004).  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Discussion

The appellant is seeking service connection for the cause of 
the veteran's death.  Essentially, she contends that the 
service connected right upper extremity disability resulted 
from a staph infection in service that contributed to the 
ultimate cause of the veteran's death.  

In addition, the appellant seeks reimbursement for burial 
expenses in the amount of $4208.00 minus, presumably, the 
$450.00 she has already been paid.  

In order to be entitled to service-connected death and burial 
allowance the appellant must show that the cause of death was 
service connected.  

A review of the evidence reflects that the veteran's death 
was not related to a disease or injury in service or to a 
service-connected disability.  The veteran died of acute 
respiratory arrest due to or as a consequence of severe 
chronic obstructive lung disease.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause were pneumonia and lung cancer.  

These conditions have no apparent relationship to the 
veteran's service-connected right upper extremity disability, 
which involved primarily the right ulnar nerve.  The 
appellant insists that the veteran's staph infection in 
service may not have been completely eradicated and played a 
contributory role in his death.  

However, a careful review of the medical evidence of record 
to include those dated near the end of the veteran's life 
provides no basis to support her proposition.  Indeed, a 
treatment resistant staph infection has not been mentioned in 
the medical records dating from later in the veteran's life.  

Due to the utter lack of competent evidence of a relationship 
between the veteran's death and any service-connected 
disability, service connection for the cause of the veteran's 
death is not established.  38 C.F.R. §§ 3.303, 3.312.  

The Board, moreover, notes that the appellant is not shown to 
be competent to render medical opinions upon which the Board 
may rely.  See Espiritu, supra.  

Normally under VCAA, VA would have been required to seek a 
medical opinion to assist the appellant in establishing her 
claim.  See 38 U.S.C.A. § 38 U.S.C.A. § 5103A(d).  However, 
VA is not required to provide assistance to the claimant if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 C.F.R. 5103A § (a)(2).  

In this case, the total lack of evidence of a nexus militates 
against obtaining a medical opinion.  Neither the medical 
evidence nor the death certificate suggest such a link, and 
there is absolutely no evidence suggesting the contrary.  

As the veteran's death has not been found to be related to 
service, the appellant is not eligible for increased burial 
benefits at the service-connected rate.  38 U.S.C.§§ 2302, 
2307, 2308; 38 C.F.R. § 3.1601(a).  

The Board notes that the veteran did not die in a VA medical 
facility.  The appellant, therefore, is not entitled to 
reimbursement of transportation expenses incident to the 
veteran's burial.  See 38 C.F.R. § 3.160(c).  

In summary, the appellant is entitled to payment or 
reimbursement of nonservice-connected burial and interment 
expenses associated with the veteran's death.  Although the 
appellant has documented that her expenses were in excess of 
$450.00, that is the maximum amount available under the 
regulation for nonservice-connected burial and internment 
expenses reimbursement.  



ORDER

Increased burial benefits based on service connection for the 
cause of the veteran's death are denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


